DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are allowable. The restriction requirement among the three inventions, as set forth in the Office action mailed on 10/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/28/2020 is withdrawn.  Claims 10-20, directed to the inventions of the hydraulic system and no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).


Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  
Claim 6, line 2, “to be block” should be --to block--.  
Claim 15, line 3, “to be block” should be --to block--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/442871 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the instant application and claim 19 of the ‘871 application both recite a method of operating a valve in two modes with a first port coupled to an actuator chamber, a second port coupled to a reservoir, a third port coupled to a pilot port, and fourth port coupled to a source of fluid, and metering the fluid from the fourth port and providing metered fluid to the first port and providing an output fluid signal through the third port of the valve to the pilot port and receiving an input pilot fluid signal at the third port and responsively operating the valve in a second mode such that fluid received at the first port flows through the valve to the second port that is coupled to the reservoir.
Claim 1 of the instant application further recites a spool that is movable axially from the first to second position.  Thus, it is apparent that claim 1 of the instant application recites substantially the same subject matter of claim 1 of the ‘871 application and an additional structural feature.
The recited “counterbalance valve” of claim 19 of the ‘871 application is seen to be a functional equivalent to the recited “pilot-operated check valve” of claim 19 of the instant application in that they are claimed as performing the same types of operations and are not differentiated structurally between the two applications.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-18 are allowed.
Claim 19 is rejected above under provisional double-patenting.
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or teach all of the limitations of the applicant’s claimed invention, including, and in combination with other recited limitations, the valve assembly having four ports that are connected to the recited fluid connections (such as the reservoir, actuator, pilot, and source) with a proportional flow control mode of operation (meter-in second position) that allows the fourth port to be fluidly coupled to the first port to provide fluid flow to the chamber of the actuator and the third port to provide the output fluid signal externally.
The closest prior art of record includes the following: 
	Pena et al. (U.S. 10,794,510) discloses a spool type valve with a pilot stage having a first port (212) configured to be coupled to an actuator, a second port (214) configured to be coupled to a reservoir, a third port (244) configured to provide an output pilot signal and input pilot signal, with a piston (224).  However, Pena does not disclose a fourth port coupled to a source of fluid that is fluidly coupled to the first port and third port in a proportional flow control mode of operation.
	Dornback et al. (U.S. 8,757,208) discloses a spool type valve with a load port (189), a drain port (226), and a tank port (228).  However, Dornback additionally does not disclose a fourth port coupled to a source of fluid that is fluidly coupled to the first port and third port in a proportional flow control mode of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753